Case 2:19-cv-03866-ODW-AGR Document 1 Filed 05/03/19 Page 1 of 9 Page ID #:1


  1   STEPHEN ZELLER, Bar No. 265664
      Email address: szellerm-econsel.com
  2   CASEY JENSEN, Bar o. 263593
      Email address: c ·ensen deconsel.com
  3   members of De ARLO & SHANLEY,
      a Professional Corporation
  4   533 S. Fremont Avenue, Ninth Floor
      Los Angeles, California 90071-1706
  5   Telephone (213) 488-4100
      Telecopier (213) 488-4180
  6

  7   Attorneys for Plaintiffs, Carpenters Southwest
      Administrative Corporation and Board of Trustees
  8   For the Carpenters Southwest Trusts
  9                          UNITED STATES DISTRICT COURT
 10                        CENTRAL DISTRICT OF CALIFORNIA
 11
12 CARPENTERSSOUTHWEST                               CASE NO.
   ADMINISTRATIVE CORPORATION,
13 a California non-profit corporation; and          COMPLAINT FOR:
   BOARD OF TRUSTEES FOR THE
14 CARPENTERS SOUTHWEST TRUSTS,                      1. DAMAGES FOR FAlLURE TO
                                                        PAY FRINGE BENEFIT
                                                        CONTRIBUTIONS AS TO JOHN
15                       Plaintiffs,                    ALEXANDER ASSOCIATES,
                                                        INC., a dissolved corporation; and
16 v.
                                                     2. DAMAGES FOR FAILURE TO
17 JOHN ALEXANDER ASSOCIATES,                           PAY CONTRACTOR'S LICENSE
   INC., a dissolved co112oration;                      BOND AS TO DEVELOPERS
18 DEVELOPERS SURETY AND                                SURETY AND INDEMNITY
   INDEMNITY COMPANY, a California                      COMPANY
19 ~orpo~ation; and DOES 1 through 10,
   tnclustve,
20
                      Defendants.
21
22                                      JURISDICTION
23       1.    This is a civil action to recover fringe benefit contributions and to recover
2 4 as to contractors license bond. This action arises and jurisdiction of the court is
2 5 founded on section 301 of the Labor-Management Relations Act of 1947, as amended
2 6 ("LMRA"), 29 U.S.C. § 185a, and sections 502 and 515 of the Employee Retirement
27    Income Security Act of 1974, as amended ("ERISA"), 29 U.S.C. § 1132 and 1145.
2 8 The Court has jurisdiction over the Second Claim for Relief pursuant to its
Case 2:19-cv-03866-ODW-AGR Document 1 Filed 05/03/19 Page 2 of 9 Page ID #:2


  1   supplemental jurisdiction under 28 U.S.C. § 1367, which is also brought pursuant to
  2 California Business & Professions Code section 7071.5 et seq.

  3
  4                              FIRST CLAIM FOR RELIEF
  5               (DAMAGES FOR FAILURE TO PAY FRINGE BENEFIT
  6                   CONTRIBUTIONS AS TO JOHN ALEXANDER
  7                     ASSOCIATES, INC., a dissolved corporation;
  8                               and DOES 1 THROUGH 5)

  9                                PARTIES AND OTHERS
 10      2.    CARPENTERS SOUTHWEST ADMINISTRATIVE CORPORATION, a
 11   California non-profit corporation ("CSAC") is a non-profit corporation duly
 12   organized and existing under and by virtue of the laws of the State of California.
 13 CSAC's principal place of business is in the County of Los Angeles, State of
 14 California.
 15      3.    At all relevant times herein, the BOARD OF TRUSTEES FOR THE
 16 CARPENTERS SOUTHWEST TRUSTS were and now are fiduciaries and are duly
 1 7 authorized and acting trustees of those ERISA Trust Funds defined in paragraph six.
 18      4.     CSAC and BOARD OF TRUSTEES FOR THE CARPENTERS
 19 SOUTHWEST TRUSTS are also authorized agents to act on behalf of the remaining
 2 o Funds and entities (defined in paragraph nine) with respect to these delinquencies.
 21   CSAC and BOARD OF TRUSTEES FOR THE CARPENTERS SOUTHWEST
 22 TRUSTS are sometimes collectively referred to as PLAINTIFFS.
 23      5.     The true names and capacities, whether individual, corporate, associate, or
 2 4 otherwise, of defendants named herein as DOES 1 through 10, are unknown to
 25   PLAINTIFFS, who therefore sue the defendants by such fictitious names, and
 2 6 PLAINTIFFS will amend this complaint to show their true names and capacities
 27   when they have been ascertained.
 28      6.    At all relevant times, Southwest Carpenters Health and Welfare Trust,

                                                 2
Case 2:19-cv-03866-ODW-AGR Document 1 Filed 05/03/19 Page 3 of 9 Page ID #:3


  1   Southwest Carpenters Pension Trust, Southwest Carpenters Vacation Trust, and
  2   Southwest Carpenters Training Fund, were and are express trusts which exist
  3 pursuant to section 302 of the LMRA, 29 U.S.C. § 186, and multiemployer plans
  4 within the meaning of section 3 of ERISA, 29 U.S.C. §1002.

  5      7.    At all relevant times, the Construction Industry Advancement Fund of
  6 Southern California, the Residential Housing Contract Administration Trust Fund, the
  7   Contractors-Carpenters Grievance and Arbitration Trust, and the Contract
  8 Administration Trust for Carpenter-Management Relations, were and are express

  9 trusts which exist pursuant to section 302 of the LMRA, 29 U.S.C. §186.
 1o      8.    At all relevant times, the Carpenters-Contractors Cooperation Committee
 11   ("CCCC"), was and is a non-profit California corporation which exists pursuant to
 12   section 5(b) of the Labor Management Cooperation Act of 1978, 92 Stat. 2020 ( 1978),
 13 for the purposes set forth in section 302(c)(9) ofLMRA, 29 U.S.C. § 186(c)(9).
 14      9.    CSAC is the administrator of Southwest Carpenters Health and Welfare
 15 Trust, Southwest Carpenters Pension Trust, Southwest Carpenters Vacation Trust,
16 and Southwest Carpenters Training Fund, and assignee of the Construction Industry
1 7 Advancement Fund of Southern California, the Residential Housing Contract
 18   Administration Trust Fund, the Contractors-Carpenters Grievance and Arbitration
 19 Trust, the Contract Administration Trust for Carpenter-Management Relations, and
2 o the Carpenters-Contractors Cooperation Committee (collectively, the "PLANS"), and

21    as such is a plan fiduciary within the meaning of section 3 of ERISA, 29 U.S.C.
22    §1002.
23       10.   The duly authorized and acting trustees or directors of each of the PLANS
2 4 have also assigned to CSAC all their right, title and interest in and to any and all
25    amounts due and owing to the respective PLANS by the employer as herein alleged.
26       11.   Southwest Regional Council of Carpenters and its affiliated local unions
27    ("UNIONS") affiliated with United Brotherhood of Carpenters and Joiners of
2 8 America, are labor organizations that are a party to the collective bargaining

                                                3
Case 2:19-cv-03866-ODW-AGR Document 1 Filed 05/03/19 Page 4 of 9 Page ID #:4


  1 agreements involved.
  2      12.   At all relevant times, employer, JOHN ALEXANDER ASSOCIATES, INC.,
  3 a dissolved corporation, and DOES 1 through 5, ("EMPLOYER") was and is a
  4 California corporation and contractor engaged in the construction industry within the
  5 jurisdiction of the relevant UNIONS.
  6      13.   JOHN ALEXANDER ASSOCIATES, INC., a dissolved corporation, was a
  7 California corporation and on September 28, 2018, a Certificate of Dissolution was
  8 filed with the Secretary of State. JOHN ALEXANDER ASSOCIATES, INC., is now a
  9 dissolved corporation.

10
 11                            OPERATIVE ALLEGATIONS
12       14.   On or about the date set forth thereon, EMPLOYER's predecessor made,
13 executed and delivered to the UNION, Tilt-Up Construction Labor Agreement dated
14 August 4, 2000 ("TILT-UP AGREEMENT"). A true and correct copy is attached
15 hereto, marked respectively as Exhibit "1" and incorporated herein by reference.
16       15.   The TILT-UP AGREEMENT binds EMPLOYER's predecessor to the terms
17    and conditions of the Master Labor Agreement between the United General
18    Contractors Association, Inc. and the Southwest Regional Council of Carpenters and
19 its affiliated Local Unions, United Brotherhood of Carpenters and Joiners of America,
2 o and the UNIONS, and any renewals or subsequent Master Labor Agreements, and the
21    PLANS' agreements and any amendments, modifications, extensions,
2 2 supplementations or renewals of the PLANS' agreements (collectively referred to as
2 3 "AGREEMENTS"). The PLANS are third party beneficiaries of the TILT-UP
2 4 AGREEMENT and Master Labor Agreements.
25       16.   On or about January 25, 2007 EMPLOYER executed a Membership
26    Application with the United General Contractors, Inc., and EMPLOYER authorized
2 7 the Association to bind the EMPLOYER to the Carpenters Master Labor Agreement
2 8 ("Membership Application"). A true and correct copy is attached hereto, marked

                                               4
Case 2:19-cv-03866-ODW-AGR Document 1 Filed 05/03/19 Page 5 of 9 Page ID #:5


  1 respectively as Exhibit "2" and incorporated herein by reference.
  2      17.    On or about January 26, 2007 a representative of the United General
  3 Contractors, Inc., notified the Southern California Conference of Carpenters that
  4 EMPLOYER, JOHN ALEXANDER ASSOCIATES, INC., would be assuming the

  5 contract signed by his predecessor, Johnston-Alexander Associates ("New Member
  6   Notification"). A true and correct copy is attached hereto, marked respectively as
  7 Exhibit "3" and incorporated herein by reference
  8      18.    The AGREEMENTS require EMPLOYER to pay fringe benefit
  9 contributions at the rates set forth therein for every hour worked by employees
 1 o performing services covered by the AGREEMENTS, and on account of all
 11 compensation paid to employees performing services covered by the
12    AGREEMENTS.
 13      19.    The AGREEMENTS require EMPLOYER to make the fringe benefit
 14   contributions by way of Employers Monthly Reports ("REPORTS") to the PLANS at
15 their place of business in Los Angeles, California, on or before the 25th day of each
16 month following the month during which the hours for which contributions are due
17 were worked or paid. Further, the AGREEMENTS specifically provide that the
18 venue of an action to recover delinquent fringe benefit contributions shall be in the
19 County of Los Angeles.
2o       20.    In acknowledging both that the regular and prompt payment of employer
21    contributions is essential to the maintenance of the PLANS, and the extreme
22    difficulty, if not impracticability, of fixing the actual expense and damage to the
23    PLANS when such monthly contributions are not paid when due, the
2 4 AGREEMENTS provide that the amount of contractual damages to the PLANS
2 5 resulting from a failure to pay contributions when due shall be presumed to be the

2 6 sum of $30.00 per delinquency or 10 percent of the amount of the contributions due,
27    whichever is greater. This amount shall become due and payable to the CSAC as
2 8 liquidated damages in addition to the unpaid contributions or contributions paid late.

                                                 5
Case 2:19-cv-03866-ODW-AGR Document 1 Filed 05/03/19 Page 6 of 9 Page ID #:6


  1      21.    EMPLOYER engaged workers who performed services covered by the
  2 AGREEMENTS and who performed labor on works of construction within the
  3 jurisdiction of the AGREEMENTS undertaken by EMPLOYER during the term of the
  4 AGREEMENTS.
  5      22.    EMPLOYER has failed to pay the fringe benefit contributions in the manner
  6   prescribed by the AGREEMENTS, and there is now due and owing the PLANS from
  7 EMPLOYER the amounts set forth in Exhibit "4".
  8      23.    The AGREEMENTS require EMPLOYER to pay for the expense of auditing
  9 EMPLOYER business records if an audit by the PLANS indicates that EMPLOYER
 1 0 failed to report and pay all contributions.
 11      24.    As a result of the failure to pay fringe benefit contributions in the manner
 12 prescribed by the AGREEMENTS, EMPLOYER is liable for interest on the unpaid
 13 contributions from the first of the month following the date due, at the rate
 14 prescribed by the AGREEMENTS.
15       25.    The PLANS have conducted an Audit, which indicates that EMPLOYER
16 failed to report and pay all contributions owed during this time period. A true and
 17   correct copy of the Audit Invoice No. 21757 (social security numbers redacted),
 18 dated July 31,2018, is attached as Exhibit "5".
 19      26.    As a result of the failure to pay fringe benefit contributions in the manner
 2 o prescribed by the AGREEMENTS, EMPLOYER is liable for an amount equal to the
 21 greater of interest on the unpaid contributions as prescribed by section 6621 of the
 22 Internal Revenue Code of 1954,26 U.S.C. §6621, or liquidated damages provided for
 23   under the AGREEMENTS.
 24      27.    It has been necessary for PLAINTIFFS to engage counsel to bring this
2 5 action to recover the delinquent fringe benefit contributions. Pursuant to the
2 6 AGREEMENTS and section 502(g)(2) of ERISA, 29 U.S.C. § 1132(g)(2),
27    EMPLOYER is liable for reasonable attorneys' fees incurred in litigating this matter.
28       28.    The PLANS have complied with all conditions precedent.

                                                   6
Case 2:19-cv-03866-ODW-AGR Document 1 Filed 05/03/19 Page 7 of 9 Page ID #:7


  1      29.   CSAC has, concurrently with the filing of this complaint, served a copy of
  2 same upon the Secretary of Labor and Secretary of the Treasury.
  3
  4                            SECOND CLAIM FOR RELIEF
  5               (DAMAGES FOR FAILURE TO PAY CONTRACTOR'S
  6                  LICENSE BOND AS TO DEVELOPERS SURETY
  7            AND INDEMNITY COMPANY; and DOES 6 THROUGH 10)
  8      30.   PLAINTIFFS reallege and incorporate herein by reference each and every
  9 allegation contained in paragraphs 1 through 29 of their First Claim for Relief and
10 allege for a Second Claim for Relief against DEVELOPERS SURETY AND
11    INDEMNITY COMPANY, a California corporation, and DOES 6 through 10,
12 ("DEVELOPERS SURETY"), for failure to pay contractor's license bond.
13       31.   At all times herein mentioned, DEVELOPERS SURETY was, and now is, a
14 California corporation duly authorized under the laws of the State of California to
15 transact a general insurance and surety business in the State of California and is an
16 admitted surety.
17       32.   On or about January 1, 2016, DEVELOPERS SURETY issued to
18 EMPLOYER, a Contractor's License Bond, Policy Number 548817C, in the penal sum
19 of $15,000.00.
2o       33.   The bond was issued, inter alia, for the benefit of an express trust fund
21 established pursuant to a collective bargaining agreement to which an employer is
22    obligated to make fringe benefit payments.
23       34.   The PLANS were, and are now, express trust funds within the meaning of
2 4 the Contractors' License Law of the State of California, as amended.
25       35.   Because EMPLOYER has breached its primary obligation by failing to pay
2 6 fringe benefit contributions, DEVELOPERS SURETY is liable for that obligation to
27    the maximum allowable by law.
28 ///

                                                7
Case 2:19-cv-03866-ODW-AGR Document 1 Filed 05/03/19 Page 8 of 9 Page ID #:8


    1                WHEREFORE, PLAINTIFFS pray for judgment as follows:
    2                      FOR PLAINTIFFS' FIRST CLAIM FOR RELIEF
    3                  (DAMAGES FOR FAILURE TO PAY FRINGE BENEFIT
    4                       CONTRIBUTIONS AS TO JOHN ALEXANDER
    5                         ASSOCIATES, INC, a dissolved corporation;
    6                                   and DOES 1 THROUGH 5)
    7         1.    For unpaid contributions in the sum of $220,493.85;
    8         2.    For interest and liquidated damages, as provided in the AGREEMENTS;
    9         3.    For audit costs;
1o            4.    For a statutory amount equal to the greater of the interest on unpaid
11      contributions which were owing as of the time of the filing of the complaint herein
12 (at the rate prescribed by law), or liquidated damages as provided in the
13 AGREEMENTS, in an amount to be determined.

14
15                        FOR PLAINTIFFS' SECOND CLAIM FOR RELIEF
16                 (DAMAGES FOR FAILURE TO PAY CONTRACTOR'S LICENSE
17                    BOND AS TO DEVELOPERS SURETY AND INDEMNITY
18                              COMPANY; and DOES 6 THROUGH 10)
19            1.     For unpaid contributions in the sum of $4,000.00 or the maximum allowed
2   o   on the bond, whichever is greater;
21            2.     For interest on the unpaid contributions at the rate prescribed by law.
22 Ill
23      Ill
24      Ill
25      Ill
26 Ill
27      Ill
28      Ill
                                                      8
Case 2:19-cv-03866-ODW-AGR Document 1 Filed 05/03/19 Page 9 of 9 Page ID #:9


  1                AS TO ALL OF PLAINTIFFS' CLAIMS FOR RELIEF:
  2     I.    For reasonable attorneys' fees;

  3     2.    For costs of this action;

  4     3.    For further contributions according to proof; and

  5     4.    For such other and further relief as the court deems

  6 proper.
  7
      Dated: May   z   '2019
  8
  9
                                            By: ~s~~~~~~~~-------
10
                                            Atto      for Plain 1 ,
11                                          Carpenters Southwest Administrative
                                            Corporation and Board of Trustees for the
12                                          Carpenters Southwest Trusts

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                9
